FILED
                             NOT FOR PUBLICATION                            JUL 30 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RON JOHNSON,                                     No. 11-16622

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02505-EDL

  v.
                                                 MEMORANDUM *
BRITISH PETROLEUM OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Elizabeth D. Laporte, Magistrate Judge, Presiding **

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Ron Johnson appeals pro se from the district court’s orders dismissing his

anti-trust action against British Petroleum of America for failure to prosecute and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          **
            Johnson consented to proceed before the magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute.

Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). We affirm.

      The district court did not abuse its discretion in dismissing Johnson’s action

for failure to prosecute after Johnson failed to act on the district court’s orders to

take steps to perfect service on the defendant. See id. at 496-97 (discussing factors

to guide the district court’s decision whether to dismiss for failure to prosecute).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Johnson’s challenges to the district court’s interlocutory orders.

See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (after dismissal for

failure to prosecute, interlocutory orders are not appealable regardless of whether

the failure to prosecute was purposeful).

      The district court did not abuse its discretion in denying Johnson’s motion

for reconsideration because Johnson failed to show grounds warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration).

      Johnson’s remaining contentions, including those concerning whether he

was entitled to de novo review by a district judge after he consented to proceed


                                            2                                     11-16622
before the magistrate judge, are unpersuasive. See, e.g., 28 U.S.C. § 636(c)

(district court may vacate reference to magistrate judge only upon showing of good

cause or extraordinary circumstance).

       Johnson’s “Letter of Inquiry,” received on June 8, 2012, is ordered filed and,

to the extent that it requests relief, is denied.

       AFFIRMED.




                                              3                                11-16622